In two actions to recover the balance allegedly due for goods sold and delivered, brought separately by the same plaintiff against each of two corporations having a common principal officer and stockholder, the plaintiff appeals from an order of the County Court, Suffolk County, dated June 14, 1962, which denied its motion to consolidate such actions for joint trial. Order reversed, with $10 costs and disbursements, and motion for consolidation granted. In our opinion, it was an improvident exercise of discretion to deny consolidation of these actions for trial. So far as appears from the record, both actions involve related transactions; the issues and the witnesses will be the same in both; and we see no material prejudice to the defendants resulting from consolidation. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.